DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 25 have been examined.
Drawings
The drawings are objected to because in Figure 23, the operating system (OS) #2 is indicated by reference number 724, the OS #3 is indicated by number 726, and the OS #4 is indicated by number 728.  In the specification P[0088] (page 22), the “first user VM 724 having a first user OS” appears to be designating OS #2 in Figure 7.  The paragraph continues with similar recitations directed to the second user and OS #3, and the third user and OS #4.  The designations in P[0088] should match the designations in Figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0045], the reference characters "A" and "B" for the vehicles is not in the drawings.  From P[0047], the fundamental matrix F is not recited in any drawing and is not described in reference to any of the equations recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the acronym/abbreviation CA/AD is used in line 1 without the complete wording.  The meaning of an acronym/abbreviation should be included to clearly identify the acronym/abbreviation.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In P[0042] thru P[0045], P[0049] thru P[0051] and P[0061], there are several reference characters or variables that are blurry and difficult to read.  The examiner suggests using the font and/or type face size in P[0083] and P[0085] to make the equations more readable.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0045] line 1, the "localizer 250a-205n" should be "localizer 250a-250n" to agree with Figure 2.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0064] and P[0081], the reference number "254" should be "254a-d" to agree with Figure 2.  The examiner also suggests looking at reference number 254d in Figure 2, because this may be intended to be "254n".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0032] there should be "(IVS)" after the "in-vehicle system" to identify the IVS acronym/abbreviation used later on throughout the specification.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0073] (twice), P[0092],and  P[0094], the acronym/abbreviation "IVI" should be "IVS" to agree with P[0032].  
Appropriate correction is required.
The use of the terms XEN P[0089], CITRIX P[0089], VMWARE P[0089], RED HAT P[0089], ANDROID P[0089], GOOGLE P[0089], JAVA P[0096] and SMALLTALK SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1 thru 6, 9, 12, 13, 15, 17 thru 19, 22, 24 and 25 objected to because of the following informalities:  Each claim recites, "the other CA/AD vehicle" while earlier in the independent claims “another CA/AD vehicle” is recited.  The claim language should be consistent throughout a claim set.  The first recitation should be “another CA/AD vehicle” with the subsequent recitations being “the another CA/AD vehicle”; or the first recitation should be “an other CA/AD vehicle” with the subsequent recitations being “the other CA/AD vehicle”.  Appropriate correction is required.
Claims 4 thru 6, 9, 17 thru 19, 24 and 25 objected to because of the following informalities:  Each claim recites, "the other environment" while earlier in the independent claims “another environment” is recited.  The claim language should be consistent throughout a claim set.  The first recitation should be “another environment” with the subsequent recitations being “the another environment”; or the first recitation .  Appropriate correction is required.
Claims 3, 15 and 24 are objected to because of the following informalities:  Each claim recites the acronym/abbreviation "AV" without the full wording or meaning.  The full wording should be included the first time an acronym/abbreviation is recited in a claim set.  Appropriate correction is required.
Independent claims 12 and 22 are objected to because of the following informalities:  In the preamble of each claim, the acronym/abbreviation "CA/AD" is recited without the full wording or meaning.  The full wording should be included the first time an acronym/abbreviation is recited in a claim set.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  In each of line 2 and line 3, "one or more object" should be "one or more objects".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a computing device to receive and incorporate in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 thru 8, 15, 16, 19 and 22 thru 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first AV" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “determine whether how much of the portion of the 3-D map…is to be incorporated” in lines 7 thru 9.  It is unclear if the limitation is to determine whether the portion is incorporated, how much of the portion is incorporated, or whether a certain amount is incorporated.  The examiner assumes it is a determination of how much of the portion is incorporated (based on the specification) for continued examination.
Claim 6 recites “a voting weight” in line 1, while claim 5 also recites “a voting weight” (line 4).  It is unclear if this is a new voting weight or the same voting weight.  The examiner assumes it is the same voting weight for continued examination.
Claim 15 recites the limitation "the first AV" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “a voting weight” in line 1, while claim 18 also recites “a voting weight” (line 4).  It is unclear if this is a new voting weight or the same voting weight.  The examiner assumes it is the same voting weight for continued examination.
Claim 22 recites the limitation "the environment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the first AV" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 thru 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims may be drawn to both transitory and non-transitory embodiments.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim. (Kappos Memo 1/26/2010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 4, 9, 12 thru 17 and 22 thru 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata Patent Application Publication Number 2007/0030212 A1 in view of Mahler et al Patent Application Publication Number 2019/0323855 A1.
Regarding claims 1, 12 and 22 Shibata teaches the claimed apparatus for assisted driving of a vehicle, “the vehicle outside-image display apparatus 201 provided for the first vehicle A includes a camera 211, a vehicle outside-image capturing unit 214, a wireless communication interface 251, an image receiving unit 216, a viewpoint converting unit 217, an image combining unit 218, an image display device 241, an image transmitting unit 215, a three-dimensional measuring instrument 231, a three-dimensional measuring unit 234, a measurement value receiving unit 236, a measurement value combining unit 237, and a measurement value transmitting unit 235” (P[0068] and Figure 11) to provide a vehicle outside-image display apparatus that is capable of visualizing a visual field blocked by an obstacle (abstract), the claimed method to manage a collaborative 3-D map of an environment of a first vehicle, the flow chart of Figure 13 includes checking the field of vision (step S201), receiving 3-D image information (step S207) and combining the images (steps S209, S212, S205), and the claimed computer readable media with instructions to cause a computing device in a vehicle to execute the instructions, the processing of the steps of the flow chart (Figure 13) are performed to combine the 3-D images is a view is obstructed (P[0073] thru P[0075]) using an acquired image processing unit that carries out image processing P[0077], the apparatus comprising:
the claimed system controller disposed on a first vehicle to manage a collaborative 3-D map of an environment around the first vehicle, an acquired image processing unit that carries out image processing P[0077] includes checking the field of vision (step S201), receiving 3-D image information (step S207) and combining the images (steps S209, S212, S205) (Figure 13), to perform:

the claimed incorporate the portion of the 3-D map proximate to the first vehicle and the another vehicle into the 3-D map of the environment of the first vehicle managed by the system controller, “a portion of the vehicle outside-image information subjected to the viewpoint conversion is combined with part of the image captured by the installed camera 211 or 213, the field of view of which is blocked by the forward vehicle to produce vehicle outside-image information 221 or 223 in which the field of vision is cleared (step S209)” (P[0074] and Figure 13), 
	Shibata does not teach the claimed vehicles are computer-assisted or autonomous driving vehicles, but these types of vehicles are common and well known in the art.  The systems and methods of Shibata could be applied to any type of vehicle, including both manual and automatic vehicles, as well as any level of control between manual and automatic.  
Mahler et al teach the claimed vehicles are computer-assisted or autonomous driving vehicles, an apparatus and methods for generating HD maps delivered to networks for autonomous driving P[0002].  The apparatus includes a car inside unit CIU 100 having a processing unit 110 to fuse the received HD map and the sensor data 122 so as to generate and provide the HD map (P[0041] and Figure 1) and the processing unit includes computer readable medium for performing the methods P[0089].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of images for outside the vehicle of Shibata with the autonomous vehicle control of Mahler et al in order to improve autonomous driving without increasing costs and to improve detection of blind objects (Mahler et al P[0006] and P[0007]).
Regarding claims 2, 13 and 23 Shibata teaches the claimed 3-D map includes an indication of one or more objects, the images taken by the vehicles include a traffic 
Regarding claims 3 and 15 Shibata teaches the claimed apparatus of claim 1 and the method of claim 12 (see above), to further perform:
the claimed receive observations for the environment around the first vehicle from sensors within the first vehicle, “the vehicle outside-image display apparatus 201 provided for the first vehicle A includes a camera 211” P[0068], and “The camera 211 captures an image of the view in front of the vehicle. The vehicle outside-image 
the claimed communication subsystem on the first vehicle and coupled to the system controller to transmit the determined indication of the at least portion of the 3-D map of the environment of the first vehicle to the another vehicle, “The wireless communication interface 251 performs data transmission/reception with the second vehicle B, which is the forward vehicle, and the third vehicle C, which is the following vehicle. The image receiving unit 216 receives the vehicle outside-image information 222 from the second vehicle B through the wireless communication interface 251.” (P[0068] and Figure 11), each of the vehicles of Figure 7 are equipped with a wireless communication interface and the interface both receives and transmits (Figures 10 thru 12).
Regarding claims 4 and 17 Shibata teaches the claimed evaluate the received indication of the portion of the 3-D map of the another environment around both the first and another vehicle to determine whether the portion is to be incorporated into the 3-D map of the environment around the first vehicle, “Subsequently, the received vehicle outside-image information 222 or 221 is subjected to a processing by the viewpoint converting unit 217, which converts its viewpoint to the viewpoint of the installed camera 211or 213 based on the three-dimensional measurement value 262 or 261 (step S208). Next, a portion of the vehicle outside-image information subjected to the viewpoint 
Regarding claim 9 Shibata teaches the claimed indication of at least the portion of the 3-D map of the environment around both the first and the another vehicle includes a visual representation, the vehicle outside-image display apparatus 201 provided for the first vehicle A includes an image display device 241 (P[0068] and Figure 11), “The image display device 241 displays the renewed vehicle outside-image information 221, produced by the image combining unit 218.” P[0068], and “the combined vehicle outside-image information 221 or 223 is displayed on the image display device 241 or 243 (step S210)” (P[0074] and Figure 13).
Regarding claim 14 Shibata does not explicitly teach the claimed plurality of classifications is to detect anomalies, combat attacks, or increase a training set size, but this appears to be an intended use limitation where the applicant recites a different use for the same structure of the prior art (Mahler et al).  Mahler et al teach, “The threshold value for the aging of the information may be different for certain object classes, for example pedestrians, animals or other vehicles may leave a position, wherein it is very likely that buildings or the like will remain at a certain position for a longer time. For 
Regarding claim 16 Shibata teaches the claimed receiving and transmitting are vehicle to vehicle communication, vehicle apparatus 202 has a wireless communication interface 252 that receives and transmits to/from first vehicle A (Figure 10), vehicle apparatus 201 has a wireless communication interface 251 that receives and transmits to/from second vehicle B and third vehicle C (Figure 11), and vehicle apparatus 203 has a wireless communication interface 253 that receives and transmits to/from first vehicle A (Figure 12).
Regarding claim 24 Shibata teaches the claimed computer readable media of claim 22 (see above), to further perform:
the claimed receive observations for the environment around the first vehicle from sensors within the first vehicle, “the vehicle outside-image display apparatus 201 provided for the first vehicle A includes a camera 211” P[0068], and “The camera 211 captures an image of the view in front of the vehicle. The vehicle outside-image 
the claimed evaluate the received indication of the portion of the 3-D map of the another environment around both the first and another vehicle to determine whether the portion is to be incorporated into the 3-D map of the environment around the first vehicle, “Subsequently, the received vehicle outside-image information 222 or 221 is subjected to a processing by the viewpoint converting unit 217, which converts its viewpoint to the viewpoint of the installed camera 211or 213 based on the three-dimensional measurement value 262 or 261 (step S208). Next, a portion of the vehicle outside-image information subjected to the viewpoint conversion is combined with part of the image captured by the installed camera 211 or 213, the field of view of which is blocked by the forward vehicle to produce vehicle outside-image information 221 or 223 in which the field of vision is cleared (step S209).” (P[0074] and Figure 13), the portion of the vehicle outside-image information subjected to the viewpoint conversion equates to the claimed determine the portion to be incorporated into the 3-D map, and the portions of the blocked views (Figures 7(d) and 7(f)) are determined as the portions that require the image data from the forward vehicle to complete the blocked view of the environment (P[0061] and P[0062]), and
the claimed communication subsystem on the first vehicle and coupled to the system controller to transmit the determined indication of the at least portion of the 3-D .
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata Patent Application Publication Number 2007/0030212 A1 and Mahler et al Patent Application Publication Number 2019/0323855 A1 as applied to claims 1 and 9 above, and further in view of Prevost et al Patent Number 5,123,084.
Regarding claim 10 Shibata does not teach the claimed visual representation includes an octree or a subset of an octree, but the display of octree objects is common and well known in the display art.  The display of on object based on an octree structure would be used in the combined 3-D display of Shibata.  Prevost et al teach, a 3D display device based on an octree structure of data pertaining to an object to be displayed (abstract).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of images for outside the vehicle of Shibata and the autonomous vehicle control of Mahler et al with the 3D display of an object based on an octree structure of Prevost et al in order to increase the speed of the display of the 3D views while being uncomplicated and inexpensive (Prevost et al column 1 lines 35 thru 39).
Regarding claim 11 Shibata does not teach the claimed octree or subset of the octree includes a timestamp or frame of reference, but timestamps and reference frames are common and well known in the art.  The frame of reference would equate to a coordinate system, and the octree display would include a coordinate system to combine the images of Shibata.  Prevost et al teach, diagrams of an octree structure (Figures 2A thru 2D), Figure 2A shows a 3D coordinate system having X, Y and Z axes (column 3 lines 4 thru 37).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the display of images for outside the vehicle of Shibata and the autonomous vehicle control of Mahler et al with the 3D display of an object based on an octree structure having a coordinate system of Prevost et al in order to increase the speed of the display of the 3D views while being uncomplicated and inexpensive (Prevost et al column 1 lines 35 thru 39).
Allowable Subject Matter
Claims 5 thru 8, 18 thru 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or move the claim limitations into the independent claim including all of the limitations of the base claim and any intervening claims.
Claims 5 thru 8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the combined limitations of claims 1, 4 and 5 (similar to claims 12, 17 and 18; and claims 22, 24 and 25).  The closest prior art of record is Shibata Patent Application Publication Number 2007/0030212 A1.  Shibata discloses a vehicle outside-image display apparatus that is capable of visualizing a visual field blocked by an obstacle. A vehicle outside-image display apparatus includes a vehicle outside-image capturing unit adapted to capture an image outside the vehicle by a camera, an image receiving unit adapted to receive vehicle outside-image information from outside, an image combining unit adapted to combine the vehicle outside-image information received by the image receiving unit with an image captured by the vehicle outside-image capturing unit, and an image display device adapted to display renewed vehicle outside-image information produced by the image combining unit.
Regarding claims 1, 4 and 5, Shibata, taken either individually or in combination with other prior art, fails to teach or render obvious an apparatus for computer-assisted or autonomous driving (CA/AD).  The apparatus having a system controller, disposed in a first CA/AD vehicle, to manage a collaborative three-dimensional (3-D) map of an environment around the first CA/AD vehicle.  The system controller receives, from another CA/AD vehicle proximate to the first CA/AD vehicle, an indication of at least a portion of another 3-D map of another environment around both the first CA/AD vehicle 
Relevant Art
The examiner notes prior art of Thomas et al PGPub 2017/025017 A1.  Though not relied on for a rejection, Thomas et al is relevant prior art because of the vehicle to vehicle communication of driver assistance vehicles to determine local dynamic maps and the combine the maps P[0013].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662